Citation Nr: 0917981	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  04-34 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for drug addiction.

2.  Entitlement to service connection for a mood disorder, to 
include a bipolar disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from December 1969 to 
February 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

When the case was before the Board March 2007, the Board 
decided the Veteran's appeal for the two issues on the title 
page.  The appellant appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
November 2008, the Court issued a Memorandum Order that 
vacated the Board's March 2007 2005 decision denying both 
issues, and remanded the matter to the Board for action in 
compliance with the order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the directive in the November 2008 Memorandum 
Order, the Veteran is entitled to a VA examination with 
opinion for the purpose of determining the nature and 
etiology of his current mood disorder, to include bipolar 
disorder.  Therefore, such an exam should be scheduled.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, it has been determined that the claim for 
entitlement to service connection for drug addiction is 
inextricably intertwined with the issue of entitlement to 
service connection for a mood disorder, to include bipolar 
disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision on 
one issue cannot be rendered until the other issue has been 
considered).  

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary 
authorization from the Veteran, the AMC/RO 
should obtain copies of all outstanding 
records of treatment for the Veteran's 
mood disorder, to include a bipolar 
disorder, and drug addiction.

2.  Obtain copies of all pertinent, up-to-
date VA treatment records, if any, and 
associate them with the claims folder.

3.  The AMC/RO should schedule the Veteran 
for a VA psychiatric examination for the 
purpose of determining the nature and 
etiology of any currently present mood 
disorder, to include bipolar disorder.  

The claims folder, to include a copy of 
this Remand, must be made available to and 
be reviewed by the examiner. All indicated 
studies and tests should be accomplished, 
and all clinical findings should be 
reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to each currently 
present mood disorder, to include a bipolar 
disorder, as to whether it is at least as 
likely as not (ie., a 50 percent or better 
probability) that such condition had its 
onset in or is otherwise etiologically 
related to service. Attention is directed 
to service treatment records which show 
treatment for agitation and nausea with 
Thorazine and Compazine, respectively).  

If the examiner determines that the 
Veteran's mood disorder, to include bipolar 
disorder, is etiologically related to 
active service, the examiner should then 
provide an opinion as to whether the 
Veteran's drug addiction is at least as 
likely as not (ie., a 50 percent or better 
probability) caused or aggravated 
(permanently worsened the underlying 
disorder beyond normal progression of the 
disorder) by the mood disorder, to include 
bipolar disorder.  If the examiner finds 
that the drug addiction is aggravated, 
he/she should quantify the degree of 
aggravation if possible.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  Then, after any other indicated 
development is completed, the RO/AMC 
should readjudicate the Veteran's claims.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




